129 F.3d 121
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Louie Wesley CRANDALL, Appellant,v.Dr. CATRON;  Bill Pierce, Sheriff of Jasper County, MO;Jasper County, MO, Appellees.
No. 96-3857.
United States Court of Appeals, Eighth Circuit.
Submitted:  October 15, 1997.Filed:  October 22, 1997.

Appeal from the United States District Court for the Western District of Missouri.
Before WOLLMAN, LOKEN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Louie W. Crandall appeals from the district court's1 grant of summary judgment in favor of Dr. Mark Catron, Sheriff William Pierce, and Jasper County in this 42 U.S.C. § 1983 action.  Crandall claimed that while he was detained at the county jail, he was deprived of his constitutional rights related to his medical needs.  The district court granted summary judgment, concluding Crandall failed to establish a serious medical need.  After careful review of the record, we affirm for the reasons stated by the district court.  See 8th Cir.  R. 47B.



1
 The HONORABLE DEAN WHIPPLE, United States District Judge for the Western District of Missouri